Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on July 01, 2022.  Claims 11 and 17 have been canceled by the applicant.  Claims 1-10, 12-16 and 18-20 are pending.

Response to Arguments
Applicant’s arguments, see page 8, filed July 1, 2022, with respect to 35 U.S.C. § 101 have been fully considered and are persuasive.  The rejection of claims 1-10, 12-16 and 18-20 has been withdrawn. 
Applicant’s arguments, see page 8, filed July 01, 2022, with respect to 35 U.S.C. § 112(b) have been fully considered and are partially persuasive.  The omitted essential elements rejection of claim 1 and 16 is withdrawn.  However, the applicant has not fully addressed each  35 U.S.C. § 112(b) rejection and amendments have caused further issues which will be addressed below.  
Applicant's arguments filed July 1, 2022 have been fully considered but they are not fully persuasive. Regarding the 35 U.S.C. § 112(b), the examiner believes that the term “control service” remains indefinite and has been exported from dependent claims into the independent claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-16 and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the phrase “effect a behavior of the autonomous vehicle through a control service”. The examiner is unable to ascertain what a “control service” constitutes. ¶ [0033] of the specification states “The AV internal computing system 110 can include a control service 112 that is configured to control operation of the vehicle propulsion system 130, the braking system 132, the steering system 134, the safety system 136, and the cabin system 138.” The specification does not define what a control service is and only describes it in functional language. The specification fails to
disclose the corresponding structure, material, or acts for performing the entire claimed function and to
clearly link the structure, material, or acts to the function. Therefore, the claim as presently drafted
does not particularly point out and distinctly claim the subject matter which the applicant regards as the
invention rendering the claim indefinite. Appropriate correction is required.

Regarding claim 2, the claim recites the phrase “the non-transitory computer-readable medium
further comprising instructions stored thereon, the instructions being effective to cause the at least one
processor to: monitor a velocity”. One having ordinary skill in the art would recognize that the non-
transitory computer-readable medium and processor would not be capable of this and would require
more hardware that is not recited. In addition, the autonomous vehicle recited in the independent
claim is not connected in the claim language and does not remedy this deficiency. Therefore, the claim
as presently drafted does not particularly point out and distinctly claim the subject matter which the
applicant regards as the invention rendering the claim indefinite. Appropriate correction is required.

Claims 3-4 are rejected as being dependent on a rejected base claim.

Regarding claim 5, the claim recites the phrase “send the approach speed profile to a control service”. The examiner is unable to ascertain what a “control service” constitutes. ¶ [0033] of the specification states “The AV internal computing system 110 can include a control service 112 that is configured to control operation of the vehicle propulsion system 130, the braking system 132, the steering system 134, the safety system 136, and the cabin system 138.” The specification does not define what a control service is and only describes it in functional language. The specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite. Appropriate correction is required.

Claim 6 is rejected as being dependent on a rejected base claim.

Regarding claim 7, the claim recites the phrase “to cause the control service of the autonomous vehicle to control”. The examiner is unable to ascertain what a “control service” constitutes. ¶ [0033] of the specification states “The AV internal computing system 110 can include a control service 112 that is configured to control operation of the vehicle propulsion system 130, the braking system 132, the steering system 134, the safety system 136, and the cabin system 138.” The specification does not define what a control service is and only describes it in functional language. The specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite. Appropriate correction is required.

Regarding claim 8, the claim recites the phrase “to cause the control service of the autonomous vehicle to control”. The examiner is unable to ascertain what a “control service” constitutes. ¶ [0033] of the specification states “The AV internal computing system 110 can include a control service 112 that is configured to control operation of the vehicle propulsion system 130, the braking system 132, the steering system 134, the safety system 136, and the cabin system 138.” The specification does not define what a control service is and only describes it in functional language. The specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite. Appropriate correction is required.

Regarding claim 9, the claim recites the phrase “a control service” and “effect a behavior of the autonomous vehicle through the control service”. The examiner is unable to ascertain what a “control service” constitutes. ¶ [0033] of the specification states “The AV internal computing system 110 can include a control service 112 that is configured to control operation of the vehicle propulsion system 130, the braking system 132, the steering system 134, the safety system 136, and the cabin system 138.” The specification does not define what a control service is and only describes it in functional language. The specification fails to
disclose the corresponding structure, material, or acts for performing the entire claimed function and to
clearly link the structure, material, or acts to the function. Therefore, the claim as presently drafted
does not particularly point out and distinctly claim the subject matter which the applicant regards as the
invention rendering the claim indefinite. Appropriate correction is required.

Claims 10 and 12 are rejected as being dependent on a rejected base claim.

Regarding claim 13, the claim recites the phrase “the non-transitory computer-readable medium further comprising instructions stored thereon, the instructions being effective to cause the at least one processor to: monitor a velocity”. One having ordinary skill in the art would recognize that the non-transitory computer-readable medium and processor would not be capable of this and would require more hardware that is not recited. In addition, the autonomous vehicle recited in the independent claim is not connected in the claim language and does not remedy this deficiency. Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite. Appropriate correction is required.

Claims 14-15 are rejected as being dependent on a rejected base claim.

Regarding claim 16, the claim recites the phrase “a control service” and “effect a behavior of the autonomous vehicle through the control service”. The examiner is unable to ascertain what a “control service” constitutes. ¶ [0033] of the specification states “The AV internal computing system 110 can include a control service 112 that is configured to control operation of the vehicle propulsion system 130, the braking system 132, the steering system 134, the safety system 136, and the cabin system 138.” The specification does not define what a control service is and only describes it in functional language. The specification fails to
disclose the corresponding structure, material, or acts for performing the entire claimed function and to
clearly link the structure, material, or acts to the function. Therefore, the claim as presently drafted
does not particularly point out and distinctly claim the subject matter which the applicant regards as the
invention rendering the claim indefinite. Appropriate correction is required.

Claim 18 is rejected as being dependent on a rejected base claim.

Regarding claim 19, the claim recites the phrase “the non-transitory computer-readable medium further comprising instructions stored thereon, the instructions being effective to cause the at least one processor to: monitor a velocity”. One having ordinary skill in the art would recognize that the non-transitory computer-readable medium and processor would not be capable of this and would require more hardware that is not recited. In addition, the autonomous vehicle recited in the independent claim is not connected in the claim language and does not remedy this deficiency. Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite. Appropriate correction is required.

Claim 20 is rejected as being dependent on a rejected base claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquire
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668